Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                          Document     Page 1 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                          Document     Page 2 of 34
        Case 19-03050         Doc 1     Filed 08/23/19 Entered 08/23/19 17:10:44                   Desc Main
                                          Document     Page 3 of 34


                                UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION

                                                           )
IN RE:                                                     )
WILLIAM N. ADKINS                                          )       CASE NO. 12-31050
                                                           )       CHAPTER 7
                                  Debtor.                  )
                                                           )
                                                           )
A. BURTON SHUFORD, Trustee for the                         )
bankruptcy estate of William N. Adkins,                    )       ADV. PROC. NO. 19-___________
                                                           )
                                   Plaintiff,              )
v.                                                         )       COMPLAINT TO DETERMINE
                                                           )           VALIDITY OF LIEN
PATTEN SALES AND MARKETING, LLC                            )
                                                           )
                                  Defendant.               )
                                                           )

        THE PLAINTIFF, complaining of the Defendant, says as follows:

        1.      On 4 May 2012 William N. Adkins (hereinafter “Debtor”) filed a voluntary Chapter 7 bankruptcy case in
this Court.


        2.      In his Schedule A, the Debtor listed a fifty percent (50%) ownership as a tenant in common with his twin
brother of 11.894 acres in Ashe County, North Carolina.


        3.      In his Schedule A the Debtor indicated that the value of his interest in the 11.894 acres was $25,000.00,
and that it was pledged as collateral to BB&T for a $2.5 million dollar loan.


        4.      On 15 March 2010 a Deed of Trust was recorded in the Ashe County Registry in favor of BB&T
wherein the 11.894 acre tract was pledged to BB&T as collateral for a loan of $2,275,000.00, said Deed of Trust being
recorded in Book 406, Page 2171, a copy of said Deed of Trust being attached hereto and incorporated by reference.


        5.      Also on 15 March 2010 a second Deed of Trust with BB&T as beneficiary was recorded in the Ashe
County Registry in Book 406, Page 2179 securing an indebtedness of $10,000,000.00, a copy of said Deed of Trust
being attached hereto and incorporated by reference.
        Case 19-03050          Doc 1     Filed 08/23/19 Entered 08/23/19 17:10:44                   Desc Main
                                           Document     Page 4 of 34


        6.       On or about 11 March 2013 BB&T assigned to the Defendant certain loan documents, deeds of trust,
security agreements, and other instruments pursuant to a Bill of Sale and Assignment of Loan Documents executed on 11
March 2013 by BB&T in favor of the Defendant, which said assignment was recorded in the Ashe County Registry on 21
January 2014 in Book 447 at Page 2246, a copy of said Bill of Sale and Assignment of Loan Documents being attached
hereto and incorporated by reference.


        7.       Also on 21 January 2014, for unknown reasons, an Assignment of Security Instruments from BB&T to
the Defendant was recorded in the Ashe County Registry in Book 447, Page 2256 (executed on 11 March 2013) which
specifically assigned to the Defendant the two (2) Deeds of Trust referenced above, a copy of the Assignment of Security
Instruments in Book 447, Page 2256 being attached hereto and incorporated by reference.


        8.       The Defendant, in sworn testimony and written documents, has disavowed any ownership interest in the
two (2) Deeds of Trust referenced above.


        9.       There is no valid and conclusive evidence that the two (2) Deeds of Trust referenced above have been
transferred or otherwise assigned to any entity.


        10.      The Trustee is entitled to an order from the Court that the two (2) Deeds of Trust referenced above do
not constitute a lien on property of the bankruptcy estate consisting of a one-half (1/2) interest in 11.894 acres, as the
assignee of those documents no longer claims any interest in those documents.


        WHEREFORE, the Plaintiff prays that the Court enter its order declaring as void and ineffective the two (2)
Deeds of Trust referenced above recorded in the Ashe County Registry in Book 406, Page 2171, and Book 406, Page
2179.

        This the 23rd day of August, 2019.
                                                                    /s/ R. Keith Johnson
                                                                    R. Keith Johnson,
                                                                    Attorney for Trustee
                                                                    NC State Bar No. 8840
                                                                    1275 Highway 16 South
                                                                    Stanley, NC 28164
                                                                    (704)-827-4200
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                          Document     Page 5 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                          Document     Page 6 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                          Document     Page 7 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                          Document     Page 8 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                          Document     Page 9 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 10 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 11 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 12 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 13 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 14 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 15 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 16 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 17 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 18 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 19 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 20 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 21 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 22 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 23 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 24 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 25 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 26 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 27 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 28 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 29 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 30 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 31 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 32 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 33 of 34
Case 19-03050   Doc 1   Filed 08/23/19 Entered 08/23/19 17:10:44   Desc Main
                         Document     Page 34 of 34
